1
2
3
4
5
6
7
                             UNITED STATES DISTRICT COURT
8
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
                                  WESTERN DIVISION
10
     ROSS PEPPER, et al.,                   Case No. LA CV19-06022 JAK (MAAx)
11
               Plaintiffs,
12                                          ORDER RE STIPULATION OF
                      v.                    DISMISSAL OF DEFENDANT
13                                          FEDERAL AVIATION
     SAN LUIS OBISPO COUNTY                 ADMINISTRATION AND REMAND
14   REGIONAL AIRPORT, et al.,              OF CASE (DKTS. 11, 12
                                            (CORRECTED))
15
                                            JS-6 (CASE REMANDED)
16             Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
1          Based on a review of the Stipulation of Dismissal of Defendant Federal Aviation
2    Administration and Remand of Case (“Stipulation” (Dkt. 11)), as corrected by the Notice
3    of Erratum Regarding Stipulation to Dismiss (Dkt. 12), good cause has been shown.
4    Therefore, the relief requested by the Stipulation is GRANTED.
5          It is Ordered that this action is DISMISSED WITHOUT PREJUDICE only as
6    to Defendant Federal Aviation Administration, and that the action is then REMANDED
7    to the Superior Court of California for the County of San Luis Obispo, 1035 Palm Street,
8    Room 385, San Luis Obispo, CA 93408 (Case No. 19CV-0343). Each party is to bear its
9    own costs and fees with respect to the proceedings before this Court.
10         IT IS SO ORDERED.
11
12   Dated: August 23, 2019                __________________________________
13                                         JOHN A. KRONSTADT
                                           UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
